Title: From Louisa Catherine Johnson Adams to John Adams, 22 December 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Dear John
					Washington 22 Decbr. 1818
				
				I yesterday received your Letter of the 15 instt. and really can scarcely find an excuse for my long silence both to you and to Charles whose Letters afford me so much real pleasure—The Legacy of the picture must be very delightful to you, both as a proof of your Grandmothers kind and affectionate remembrance, and as a very good likeness of a father whose extreme tenderness and indulgence to his children must produce the most ardent affection and gratitude—Your promise of entering College the ensuing Summer delights me, as it affords a proof of your earnest endeavours to improve yourself in your studies, and to fit yourself for the trying scenes into which you will enter—George has already ready found the temptations too strong for his philosophy, and your disposition though firm is so much more impetuous I sometimes tremble lest you should be entrapped by the many snares which will inevitably be set for you, and I shall only be able with all the tenderness and anxiety of maternal solicitude be able occasionally to warn you “to take heed to your way’s”—I build all my hopes of happiness in this world on what I must think the stable rock of my childrens love and respect; and though they may for a moment be led away from the path of rectitude, like the virtuous preux chevalier of former times they will return th to their allegiance and deserve the applause of an affectionate parent—The Books you mention are generally amusing more especially Gil Blas—The moral is perhaps not the most pure but a boy of your sense will not be misled by any book for want of reflexion. I recommend you to read Humphry Clinker which is the best of Smollets novels and which is calculated to make you laugh heartily as it full of wit and humour—I do not approve of Smollets novels generally still less of Fielding, the moral of whose works is always highly exceptionable—Your Cousin is very well but so idle I can do nothing with her and think of looking for a school to put her too to. She is now taking lesson’s of singing—Give my love to Charles Mrs. & Miss Welsh and believe with the most fervent affection your Mother
				
					L. C. A.
				
				
					you never said any thing about the lines I sent you
				
			